Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Chou US 20130288686.

1. A method for energy savings management (ESM) in a heterogeneous cellular network, the method comprising: 
receiving, at each helper cell of a plurality of helper cells in a power savings group of cells that consists of a single reference cell and the plurality of helper cells, a load message transmitted by the reference cell (Chou: fig. 12-13 [0027-0029, 0033, 0035-0036, 0048] - the distributed energy management component 222 may receive an energy saving input value 212-1 comprising a traffic load value for the RAT network 102 (e.g., 49%) over a defined time period (e.g., minutes, hours, days, etc.)); 
comparing, by each of the plurality of helper cells, a load value indicating a load on the reference cell in the load message to at least one predetermined threshold value (Chou: fig. 12-13 [0028-0029, 0035-0036, 0048] compare the traffic load value with an energy saving decision parameter 210-1 comprising a threshold value (e.g., 50% traffic load)); and 
changing an energy management state of only one cell of the plurality of helper cells based on a result of the comparison (Chou: fig. 12-13 [0028-0029, 0048] send an activate energy control directive 230-1 when the traffic load value is less than the threshold value (e.g., comparison results=TRUE), and a deactivate energy control directive 230-2 when the traffic load value is greater than the threshold value (e.g., comparison results=FALSE)).

2. The method of claim 1, wherein comparing the load value comprises comparing the load value to at least one of a high threshold value and a low threshold value (Chou: [0048]). 

3. The method of claim 2, wherein the energy management state is changed from an active state to a deactivated state when the load value is less than the low threshold value, and wherein the energy management state is changed from a deactivated state to an active state when the load value is greater than the high threshold value (Chou: fig. 3 [0048]). 
 
4. The method of claim 2, wherein the at least one of the high threshold value and the low threshold value is based in part on a current traffic level of the associated helper cell (Chou: [0048]). 

5. The method of claim 1, wherein each of the plurality of helper cells in the group of cells is associated with a rank in a sequential order (Chou: fig. 1, 8-13). 

6. The method of claim 5, wherein each of the plurality of helper cells is sequentially activated or deactivated according to its rank in the sequential order (Chou: fig. 1, 8-13).  

7. The method of claim 1, wherein every helper cell of the power savings group has a coverage area that overlaps with a coverage area of the reference cell (Chou: fig. 1, 8-13).

8. The method of claim 1, wherein the load message is transmitted to each of the plurality of helper cells through direct communication links between the reference cell and each respective helper cell (Chou: fig. 1, 8-13).

9. The method of claim 1, wherein no cell in the network belongs to more than one power savings group (Chou: fig. 3).

10. The method of claim 1, wherein the order is based on the extent to which the respective helper cell contributes to spectral efficiency of the reference cell (Chou: fig. 1, 8-13).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 20160066191 in view of Chou US 20130288686

1. A method for energy savings management (ESM) in a heterogeneous cellular network, the method comprising: 
(Li: fig. 4, S10-S20 [0030-0031, 0036-0037, 0043-0047, 0079, 0107-0108] one larger cell and one or more smaller cells providing overlapping terminal (or user equipment UE) coverage and capacity;……. For example, the larger cell could inform two smaller cells of three blocks of shared restricted transmission resources “i.e., load value” (for use in the non-overlapped areas) and the division of the three blocks between the two smaller cells for the overlapping area may be pre-set or also signaled by the larger cell); 
comparing, by each of the plurality of helper cells, a load value indicating a load on the reference cell in the load message to at least one predetermined threshold value (Li: fig. 6, [0030, 0081-0086, 0096-0099, 0100-0101, 0109, 0111] - cells (P1 and P2) - For example, if P1 reports that more than 75% of the usable ABS resource has been used in the overlapped area while only 30% been used in P2); and 
changing an energy management state of only one cell of the plurality of helper cells based on a result of the comparison (Li: fig. 4, S50 [0048, 0052, 0086, 0099 0109, 0111] P2 may decide to release some of the shared ABS resource to P1 (e.g. P2 may not schedule any traffic on ABS 1 so that P1 can use it for scheduling its UEs.). If the overall load in P1 is also higher than P2, P1 may initiate handover procedure to offload some traffic to P2). 
Li merely discloses the term indicating “a load on reference cell”
Chou further teaches comparing, ……, a load value indicating a load on the reference cell in the load message to at least one predetermined threshold value (Chou: fig. 12-13 [0028-0029, 0035-0036, 0048] compare the traffic load value with an energy saving decision parameter 210-1 comprising a threshold value (e.g., 50% traffic load)) in order to decide for when to enter or exit an energy saving mode.
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Li’s invention in order to decide for when to enter or exit an energy saving mode [0048], as taught by Chou.

2. The method of claim 1, wherein comparing the load value comprises comparing the load value to the at least one predetermined threshold value at least one of a high threshold value and a low threshold value (Li: table 1 [0030]; Chou: [0048]). 

3. The method of claim 2, wherein the energy management state is changed from an active state to a deactivated state when the load value is less than the low threshold value, and wherein the energy management state is changed from a deactivated state to an active state when the load value is greater than the high threshold value (Li: table 1 [0030, 0096-0099]; Chou: fig. 2-3 [0048]). 

4. The method of claim 2, wherein the at least one of the high threshold value and the low threshold value is based in part on a current traffic level of the associated helper cell (Li: [0030, 0096-0099]; Chou: fig. 2-3, 12-13 [0048]). 

5. The method of claim 1, wherein each of the plurality of helper cells in the group of cells is associated with a rank in a sequential order (Li: fig. 6, P1 and P2, Chou: fig. 1, 8-13). 

6. The method of claim 5, wherein each of the plurality of helper cells is sequentially activated or deactivated according to its rank in the sequential order (Li: fig. 6, P1 and P2; Chou: fig. 1, 8-13). 

7. The method of claim 1, wherein every helper cell of the power savings group has a coverage area that overlaps with a coverage area of the reference cell (Li: fig. 4, 6, P1 and P2; Chou: fig. 1, 3, 8-13). 

8. The method of claim 1, wherein the load message is transmitted to each of the plurality of helper cells through direct communication links between the reference cell and each respective helper cell (Li: fig. 1, 4, 6; Chou: fig. 1, 3, 8-13). 

9. The method of claim 1, wherein no cell in the network belongs to more than one power savings group (Li: fig. 1, 4, 6; Chou: fig. 3, 8-13). 

10. The method of claim 1, wherein the order is based on the extent to which the respective helper cell contributes to spectral efficiency of the reference cell (Li: fig. 1, 4, 6; Chou: fig. 1-3 8-13). 

Regarding claims 11-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is a “system” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does .

Response to Amendment
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection
Remark(s):
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 
           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415